 



Exhibit 10.2
COKE SUPPLY AGREEMENT
Dated as of September 29, 2005
between
WHEELING-PITTSBURGH STEEL CORPORATION
and
MOUNTAIN STATE CARBON, LLC

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   ARTICLE I PURCHASES AND SALES OF COKE     1  
 
           
1.1
  Purchases and Sales Prior to January 1, 2007     1  
1.2
  Purchases and Sales After December 31, 2006     2  
1.3
  Notice of Coke Sales to Non-Affiliates     2  
1.4
  Turn-Down     2  
1.5
  Quality of Coke     3  
1.6
  Absolute Obligation     3  
1.7
  No Use Restriction     3  
1.8
  Coke Breeze     3  
1.9
  Nut Coke     3  
 
            ARTICLE II TRANSFER PRICE; MARKET PRICE; PAYMENT     4  
 
           
2.1
  Transfer Price     4  
2.2
  Breaches or Termination of the Coke Supply Agreements     4  
2.3
  Market Price     5  
2.4
  Invoices     5  
2.5
  Terms of Payment     5  
2.6
  Currency     5  
2.7
  Taxes     5  
2.8
  Failure to Pay     5  
 
            ARTICLE III DELIVERY; TITLE     6  
 
           
3.1
  Delivery     6  
3.2
  Point of Delivery     6  
3.3
  Weights     6  
3.4
  Title and Risk of Loss     6  
3.5
  Provisions Applicable to Delivery     6  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     7  
 
           
4.1
  Joint     7  
4.2
  Company’s Representation     7  
 
            ARTICLE V REPRESENTATIVE; LIMITATION OF LIABILITY     7  
 
           
5.1
  Nomination of Representative     7  
5.2
  LIMITATION OF LIABILITY     8  
 
            ARTICLE VI FORCE MAJEURE; EMERGENCY     8  
 
           
6.1
  Force Majeure     8  
6.2
  Emergency     8  

 



--------------------------------------------------------------------------------



 



             
6.3
  Accommodation During a Force Majeure or Emergency     8  
 
            ARTICLE VII AUDIT REVIEW     9  
 
           
7.1
  Audits     9  
7.2
  Frequency of Audits     9  
7.3
  Scheduling Audits     9  
 
            ARTICLE VIII TERMINATION; SURVIVAL     9  
 
           
8.1
  Term     9  
8.2
  Termination     9  
8.3
  Survival     9  
 
            ARTICLE IX DEFINITIONS     10  
 
           
9.1
  Definitions     10  
9.2
  Construction     11  
 
            ARTICLE X GENERAL     12  
 
           
10.1
  Governing Law     12  
10.2
  Nature of Relationship; Agency     12  
10.3
  Due Notice     12  
10.4
  Headings     13  
10.5
  Counterparts     13  
10.6
  No Third Party Rights     13  
10.7
  Assignment; Successors     13  
10.8
  Entire Agreement; Amendment     14  
10.9
  Severability     14  
10.10
  Confidentiality     14  
10.11
  Dispute Resolution     14  
10.12
  Consideration     14  
10.13
  The LLC Agreement Controls Conflicts     14  

[Certain Schedules have been omitted and will be furnished upon request.]



 



--------------------------------------------------------------------------------



 



COKE SUPPLY AGREEMENT
     This is a Coke Supply Agreement dated and effective as of September 29,
2005, by and between WHEELING-PITTSBURGH STEEL CORPORATION, a Delaware
corporation (“WPSC”), and MOUNTAIN STATE CARBON, LLC, a Delaware limited
liability company (the “Company”).
     SNA CARBON, LLC, a Delaware limited liability company (“SCL”), and WPSC
have formed the Company to own and refurbish WPSC’s coke batteries and
manufacture and sell the coke produced by those batteries for their respective
benefit. In connection with the formation, WPSC is contributing some cash and
its Coke Facilities to the Company, while SCL is contributing cash. Pursuant to
the terms of the Company’s Amended and Restated Limited Liability Company
Agreement dated the date hereof, as it may be amended from time to time (the
“LLC Agreement”), each of WPSC and SCL has also committed to contribute
additional cash to the Company for the purposes of operating and maintaining the
Coke Facilities and refurbishing the coke batteries.
     The Company desires to enter into a coke supply agreement with each of WPSC
and SCL to ensure that it has a steady stream of revenue to support its
operations. As such, the Company has agreed to sell coke to WPSC, and WPSC has
agreed to purchase coke from the Company, on the terms and subject to the
conditions set forth in this Agreement, all as contemplated by the LLC
Agreement.
     This is the WPSC Coke Supply Agreement to which the LLC Agreement makes
reference. SCL is simultaneously entering into two coke supply agreements. Under
the first coke supply agreement, SCL is purchasing coke from WPSC from May 1,
2005 through and including December 31, 2005 (the “WPSC/SCL Coke Supply
Agreement”). Under the second coke supply agreement, SCL is purchasing coke from
the Company commencing on January 1, 2006 with different delivery obligations.
     Certain capitalized terms used in this Agreement are defined in Article IX
below. Such defined terms are integral to this Agreement.
     WPSC and the Company hereby agree as set forth in this Agreement.
ARTICLE I
Purchases and Sales of Coke
     1.1 Purchases and Sales Prior to January 1, 2007.
          a. Purchase and Sale Obligations. For the period between May 1, 2005
and December 31, 2006, the Company shall sell to WPSC, and WPSC shall purchase
and take delivery from the Company of, coke at the Transfer Price in the
quantities set forth in Schedule A. The Company shall use its commercially
reasonable efforts to produce such coke at the Coke Batteries. Notwithstanding
the foregoing, if the Company does not produce 612,660 tons of coke for the
period between May 1, 2005 and December 31, 2005, then the quantity of coke that
the Company shall sell to WPSC under this Section 1.1 shall be reduced by an
amount equal to

 



--------------------------------------------------------------------------------



 



100% of the Company’s total coke production shortfall for such period, allocated
weekly on the basis of production levels. If the Company does not produce
955,000 tons of coke for calendar year 2006, then the quantity of coke that the
Company shall sell to WPSC under this Section 1.1(a) shall be reduced by an
amount equal to 50% of the Company’s total coke production shortfall for such
period, allocated weekly on the basis of production levels. Notwithstanding the
foregoing, WPSC shall not be required to purchase from the Company that amount
of coke that it is required to deliver to SCL pursuant to the terms of the
WPSC/SCL Coke Supply Agreement if and to the extent that SCL has breached or
terminated the WPSC/SCL Coke Supply Agreement. The rights and obligations of the
parties hereto to purchase and sell coke under this clauses (a) may be reduced
or increased, as the case may be, in accordance with Section 3.10(i) of the LLC
Agreement, which provision shall take priority over this clause (a).
          b. Excess Coke for SCL in 2005. If, and to the extent that, SCL
purchases 250,000 tons of coke from WPSC pursuant to the WPSC/SCL Coke Supply
Agreement for the period between May 1, 2005 and December 31, 2005, WPSC shall
have the right, at the direction of SCL, to purchase from the Company for SCL’s
benefit any coke produced by the Company in excess of 650,000 tons at the higher
of (i) Market Price less 5% and (ii) the Transfer Price.
          c. Excess Coke for WPSC in 2005 and 2006. If, and to the extent that,
SCL has determined that it does not desire to purchase any coke produced by the
Company in excess of 612,660 tons pursuant to the terms of the WPSC/SCL Coke
Supply Agreement for the period between May 1, 2005 and December 31, 2005 or any
coke produced by the Company in excess of 955,000 tons pursuant to the SCL Coke
Supply Agreement for the calendar year 2006, as applicable, WPSC shall have the
right, but not the obligation, to purchase from the Company such excess coke at
the higher of (i) Market Price less 5% and (ii) the Transfer Price.
     1.2 Purchases and Sales After December 31, 2006. Except as provided in
Section 1.3, at all times after December 31, 2006, and prior to the expiration
of the Term, the Company shall sell to WPSC, and WPSC shall purchase and take
delivery from the Company of, that percentage of the coke produced at the Coke
Batteries that is equal to 50% of the Company’s total production of coke,
allocated on a weekly basis. The rights and obligations of the parties hereto to
purchase and sell coke under this Section may be reduced or increased, as the
case may be, in accordance with Section 3.10(i) of the LLC Agreement, which
provision shall take priority over this section.
     1.3 Notice of Coke Sales to Non-Affiliates. If, after December 31, 2006,
WPSC desires to sell to non-Affiliate third parties coke that it has purchased
from the Company, WPSC shall inform SCL of its intent to do so.
     1.4 Turn-Down. If WPSC’s steel-making operation in Steubenville, Ohio is
not producing an adequate amount of steel to consume all of the coke to be
provided by the Company under this Agreement, WPSC shall have the right, upon
providing prior written notice to the Company, to instruct the Company to
turn-down production of coke at the Coke Facilities. The Company shall cooperate
in turning down production in an orderly manner consistent with and to the
extent that it can safely comply with existing environmental regulations and
contract commitments and giving appropriate consideration to the impact on coke
quality and the life of the Coke Batteries. WPSC shall promptly reimburse SCL
for any increase in its Contract Price

2



--------------------------------------------------------------------------------



 



and Transfer Price under each of the WPSC/SCL Coke Supply Agreement or the SCL
Coke Supply Agreement, respectively, resulting from any turn-down requested by
WPSC. A turn-down initiated by WPSC shall have no effect on the Company’s
obligations to deliver coke to WPSC for the benefit of SCL under the WPSC/SCL
Coke Supply Agreement or SCL under the SCL Coke Supply Agreement.
Notwithstanding the foregoing, at SCL’s election, the Company shall continue to
operate above the turn down level at the direction of SCL and sell such excess
coke to SCL at the same price that WPSC would have paid for such coke.
     1.5 Quality of Coke. The coke delivered to WPSC shall meet the quality
specifications set forth on Schedule B measured on a daily average basis
(subject to the additional covenant contained in Schedule B); provided, however,
if WPSC chooses to accept any coke delivered to WPSC pursuant to this Agreement
that does not meet such specifications, then such acceptance shall be deemed to
be a waiver by WPSC of any remedies that WPSC may have hereunder with respect to
the failure of such coke to meet such specifications. Rejection shall be WPSC’s
sole remedy if the coke tendered hereunder does not meet the specifications set
forth on Schedule B. The costs and expenses associated with the rejection of
coke under this Section 1.5, including loading and unloading costs, shall be
borne by the Company.
     1.6 Absolute Obligation. Except as set forth in Sections 1.4 and 1.5, prior
to the expiration of the Term, the obligation of WPSC to accept coke tendered
for delivery by the Company and to pay for such coke (whether or not WPSC shall
actually take delivery of such coke) at the prices and on the other terms set
forth herein and to make the other payments specified herein is absolute and
unconditional without regard to (a) the validity, regularity or enforceability
of this Agreement or the LLC Agreement, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) that may at any time be
available to or be asserted by WPSC against the Company in connection with this
Agreement or (c) any other circumstance whatsoever that constitutes, or might be
construed to constitute, an equitable or legal discharge of WPSC from its
obligations under this Agreement. Except as provided in Section 8.2 of this
Agreement, WPSC hereby waives, to the extent permitted by applicable law, any
and all rights that it may now have or which at any time hereafter may be
conferred on it, by statute or otherwise, to terminate, cancel or rescind this
Agreement.
     1.7 No Use Restriction. WPSC may consume, sell, transfer or otherwise
dispose of the coke purchased pursuant to this Agreement without restriction.
     1.8 Coke Breeze. Notwithstanding anything to the contrary contained in this
Agreement, the Company shall not have any obligation to sell to WPSC, and WPSC
shall not have any obligation to purchase from the Company, coke breeze.
     1.9 Nut Coke. For the period between May 1, 2005 and December 31, 2005,
WPSC shall have the obligation to purchase from the Company for SCL’s benefit
that amount of Nut Coke that is proportionate to total Nut Coke production as
SCL’s purchases of coke are to total coke production during the same period, at
the Transfer Price. In addition, during the Term, WPSC shall have the obligation
to purchase from the Company that amount of Nut Coke that is proportionate to
total Nut Coke production as WPSC’s purchases of coke for its own consumption
hereunder are to total coke production during the same period, at the Transfer
Price.

3



--------------------------------------------------------------------------------



 



ARTICLE II
Transfer Price; Market Price; Payment
     2.1 Transfer Price.
          a. Transfer Price Inclusions. Except as otherwise provided in this
Agreement, during such time as WPSC holds at least a 50% Non-Voting Capital
Stock Interest, the purchase price to be paid by WPSC to the Company for the
coke purchased hereunder shall be the Transfer Price. Except as otherwise
provided in this Agreement, during such time as WPSC holds less than a 50%
Non-Voting Capital Stock Interest, the purchase price for that amount of coke
purchased hereunder that is proportionate to two times WPSC’s Non-Voting Capital
Stock Interest shall be at the Transfer Price and the purchase price for the
remainder of coke purchased hereunder shall be at the higher of (i) Market Price
less 5% and (ii) the Transfer Price. The Transfer Price paid by WPSC hereunder
together with the Transfer Price paid by SCL under the SCL Coke Supply Agreement
for all coke supplied under both such Coke Supply Agreements is intended to
cover the Company’s total costs and expenses of managing, operating and
maintaining the Coke Facilities. As such, “Transfer Price” means (a) all of the
Company’s operating and administrative costs and expenses, including
depreciation and amortization, but excluding the capital and expense components
of refurbishment expenditures, plus (b) 5%, minus (c) all revenues received by
the Company from the sale of coke, coal tars, coke breeze, Nut Coke and
chemicals to third parties and all revenues received from WPSC for coke oven
gasses and steam, allocated per ton among the Company’s production of coke on a
weekly basis. Without limiting the foregoing, the Transfer Price shall include
all of the Company’s: (i) raw materials cost (including coal and other
supplies); (ii) manufacturing costs; (iii) overhead; (iv) insurance;
(v) governmental impositions; (vi) hourly and salaried labor costs;
(vii) charges to be paid by the Company under the Management Agreement and
Operating Agreement; (viii) costs and expenses incurred by the Company
identified in the retained responsibility provisions contemplated by Schedule B
to each of the Management Agreement and the Operating Agreement; and (ix) costs
relating to loading any coke, immediately after it is produced, into rail cars
provided by WPSC.
          b. Transfer Price Exclusions. Notwithstanding the foregoing, the
Transfer Price shall not include, and WPSC shall be solely responsible for, all
costs and expenses (including any deterioration to the coke) relating to barge
loading, stocking, de-stocking, screening or loading coke, except for costs
described in Section 2.1(a)(ix). The Transfer Price also shall not include any
costs, fees, disbursements or other expenditures relating to environmental
conditions existing prior to the date of this Agreement. The costs, fees,
disbursements or other expenditures relating to such corrective actions shall be
subject to the terms of the LLC Agreement.
     2.2 Breaches or Termination of the Coke Supply Agreements.
          a. No Increase in Transfer Price. WPSC’s Transfer Price shall not
increase as a result of a breach or the termination of the WPSC/SCL Coke Supply
Agreement or the SCL Coke Supply Agreement (where such breach or termination is
due to default by SCL or the Managers elected by SCL). As such, if either the
WPSC/SCL Coke Supply Agreement or the SCL Coke Supply Agreement is breached or
terminated prior to the termination of this

4



--------------------------------------------------------------------------------



 



Agreement (where such breach or termination is due to default by SCL or the
Managers elected by SCL), WPSC’s Transfer Price shall not increase, and the
Transfer Price shall be calculated as if the WPSC/SCL Coke Supply Agreement and
the SCL Coke Supply Agreement were in effect and the parties thereto were
complying with the terms thereof.
          b. WPSC’s Purchase Right. If, and to the extent that, SCL does not
purchase the amount of coke required to be purchased by it under either the
WPSC/SCL Coke Supply Agreement or the SCL Coke Supply Agreement, then WPSC shall
have the right, but not the obligation, to purchase any or all of such coke from
the Company at the same price that SCL would have paid for such coke.
          c. Assignment of WPSC/SCL Coke Supply Agreement. If the WPSC/SCL Coke
Supply Agreement terminates for any reason, then WPSC shall have the right, but
not the obligation, to assign all of its rights and obligations under the
WPSC/SCL Coke Supply Agreement to the Company. The Company shall assume any such
rights and obligations so assigned by WPSC.
     2.3 Market Price. “Market Price” means (a) an arm’s length offer for sale
of coke of similar quantity, quality and availability by reference to third
party transactions (taking into account any material and relevant factors), or
(b) if a price under clause (a) is not available, then the average purchase
price paid by WPSC for coke of similar quantity, quality and availability for
the ninety (90) day period prior to the date of sale (excluding prices paid by
WPSC to the Company). The prices calculated in clause (b) above shall include
all transportation costs to WPSC’s receiving yard in Follansbee, West Virginia,
export licenses, duties, taxes, and loading and unloading costs. There shall be
deducted from prices calculated in clause (b) above any costs that would be
incurred to transport coke from the Coke Facilities to WPSC’s receiving yard in
Follansbee, West Virginia.
     2.4 Invoices. The Company shall render an invoice to WPSC each week by the
third working day of such week in relation to the coke delivered to WPSC during
the previous week.
     2.5 Terms of Payment. Terms of payment shall be net cash within fifteen
(15) days from the date of the Company’s invoice.
     2.6 Currency. All payments due hereunder shall be invoiced and paid in
immediately available U.S. dollars.
     2.7 Taxes. Any tax (including any applicable value added tax) or other
governmental charge, or increase thereof, upon the production, sale and/or
shipment of the coke sold under this Agreement (other than taxes based upon the
Company’s net income), whether by national, foreign, federal, state or municipal
authorities, imposed, or becoming effective, on or after the date of this
Agreement, shall be the sole responsibility of WPSC.
     2.8 Failure to Pay. The Company shall have the right, but not the
obligation, to cease delivering coke to WPSC if WPSC fails to pay the amounts
due under this Article and does not cure such failure within fifteen
(15) calendar days after receiving written notice of such failure. Such right
may be exercised by the Company only by delivery to WPSC of a writing that
expressly contains the exercise of such right by specific reference to this
Section. The

5



--------------------------------------------------------------------------------



 



remedy of the Company set forth in this Section shall be exercised solely by a
Manager elected by SCL at least three days prior to cessation of delivery. When
the default is cured, then deliveries shall resume. WPSC shall nevertheless be
responsible for and shall pay to the Company the Transfer Price for any coke
that is manufactured by the Company, tendered to WPSC under this Agreement and
not accepted by WPSC for any reason other than non-conformance with Section 1.5
hereof. Subject to Section 2.2 of the SCL Coke Supply Agreement, in an effort to
mitigate damages, the Company shall use commercially reasonable efforts to sell
to third parties any excess coke resulting as a consequence of the Company’s
election to ship a reduced amount of coke to WPSC.
ARTICLE III
Delivery; Title
     3.1 Delivery. Subject to the provisions of this Agreement and the LLC
Agreement, the coke sold and purchased under this Agreement shall be delivered
in approximately equal weekly increments to the extent that such is commercially
practicable and does not adversely affect either the Company or SCL. Except as
otherwise provided in this Agreement or the LLC Agreement, including changes in
expected production and certain changes in the ownership of the Membership
Interests of the Company, to the extent that the Company produces 955,000 tons
of coke in 2006, the Company shall deliver to WPSC approximately 62.83% of the
coke produced at the Company in 2006 in accordance with Schedule C attached
hereto. The Company shall use commercially reasonable efforts to cooperate with
WPSC in determining whether a more equal weekly distribution of coke deliveries
can be accommodated, so long as such does not adversely affect either the
Company or SCL. WPSC shall be responsible for arranging transportation of coke
from the Coke Facilities to WPSC’s facility. If WPSC does not make
transportation arrangements, the Company shall make transportation arrangements
for WPSC’s account.
     3.2 Point of Delivery. The coke sold and purchased under this Agreement
shall be delivered by the Company to WPSC free on board pushed into railroad
cars provided by WPSC at the Company’s Coke Facilities. The Company may pull
such railroad cars to the Ohio River rail bridge at the Company’s facility.
     3.3 Weights. The coke sold and purchased under this Agreement shall be
weighed by the Company’s certified track scales. These weights shall govern and
shall be used by the Company in invoicing the coke delivered hereunder. Such
scales shall be properly inspected and certified at intervals of not more than
six (6) months.
     3.4 Title and Risk of Loss. Title and all risk of loss, damage or
destruction with respect to the coke sold and purchased under this Agreement
shall pass to and be assumed by WPSC when delivery of such coke has occurred in
accordance with Section 3.2 of this Agreement.
     3.5 Provisions Applicable to Delivery. The Company shall cooperate with and
provide assistance to WPSC when necessary or appropriate and the Parties shall
communicate with each other regularly as necessary to schedule and expedite
shipment. The Company shall

6



--------------------------------------------------------------------------------



 



load all rail cars in accordance with all Legal Requirements and any reasonable
requirements of the carrier designated by WPSC.
ARTICLE IV
Representations and Warranties
     4.1 Joint. Each Party represents and warrants to the other Party that:
          a. Authority. It is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization. It
has the power and authority to enter into this Agreement and to perform its
obligations hereunder.
          b. Authorization; Enforceability. This Agreement has been duly
executed and delivered by it and constitutes its legal, valid and binding
obligations, enforceable against it in accordance with their respective terms.
It has duly and validly authorized this Agreement.
          c. No Violations. The execution and delivery by it of this Agreement
shall not, directly or indirectly (with or without notice or the lapse of time
or both): (i) contravene, conflict with, or result in a violation of any
provision of its governing documents or the resolutions adopted by its board or
directors or board of managers; (ii) contravene, conflict with, result in a
breach of, constitute a default or an event of default under, give any person
the right to consent, approve, terminate or revoke (including the right to
consent, approve, terminate or revoke upon a change of control or deemed
assignment), or give to any person the right to cause any of the foregoing with
respect to, any material agreement or instrument to which it is a party or by
which any of its assets may be bound; or (iii) violate in any material respect,
or give any person the right to obtain any material relief or exercise any
material remedy under, any Legal Requirement to which it is subject, or by which
its assets may be bound or affected, or give any person the right to challenge
any of the transactions contemplated by this Agreement. No person is required to
make, give or obtain any approvals or consents in connection with the execution,
delivery or performance by it of this Agreement, except for those obtained.
     4.2 Company’s Representation. The Company represents and warrants to WPSC
that the coke delivered under this agreement will be of the quality identified
in Section 1.5.
EXCEPT FOR THE COMPANY’S OBLIGATIONS UNDER THIS SECTION 4.2, THESE ARE THE ONLY
REPRESENTATIONS OR WARRANTIES THAT THE COMPANY MAKES AND ALL OTHER EXPRESS OR
IMPLIED WARRANTIES, UNDER STATUTE OR ARISING OTHERWISE IN LAW FROM A COURSE OF
DEALING OR USAGE OF TRADE, INCLUDING WITHOUT LIMITATION, ANY OTHER WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR USE OR WARRANTY
AGAINST INFRINGEMENT, ARE DISCLAIMED BY THE COMPANY.
ARTICLE V
Representative; Limitation of Liability
     5.1 Nomination of Representative. Each Party shall nominate a
representative to act as the individual representing such Party in respect of
the matters covered by this Agreement

7



--------------------------------------------------------------------------------



 



(each a “Representative”). A Party may at any time and from time to time
substitute its Representative by written notice to the other Party.
     5.2 LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY OR THEIR
RESPECTIVE EMPLOYEES, AGENTS, OFFICERS, DIRECTORS OR AFFILIATES BE LIABLE TO THE
OTHER PARTY FOR ANY CONSEQUENTIAL DAMAGES OF ANY TYPE IN CONNECTION WITH THIS
AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, EXCEPT FOR THOSE CONSEQUENTIAL DAMAGES OF PERSONS WHO ARE NOT
AFFILIATES OF WPSC, THE COMPANY OR SCL, ARISING OUT OF CLAIMS AGAINST THE
COMPANY OR WPSC BY SUCH PERSONS. “CONSEQUENTIAL DAMAGES” MEANS INDIRECT,
SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL (INCLUDING WITHOUT LIMITATION LOSS
OF FUTURE PROFITS, REVENUE OR INCOME, BUSINESS INTERRUPTION, AND LOSS OF
BUSINESS REPUTATION OR OPPORTUNITY), AND PUNITIVE DAMAGES.
ARTICLE VI
Force Majeure; Emergency
     6.1 Force Majeure. The failure or delay of the Company to perform any
obligation under this Agreement solely by reason of acts of God, nature or the
public enemy, terrorism, nuclear disaster, accidents, explosions, fire, flood,
river freeze-ups, failure or availability of river locks, drought, perils of the
sea, strikes, lockouts, labor disputes, riots, sabotage, embargo, war (whether
or not declared and whether or not the United States is a participant), civil
insurrection, acts of violence, acts of government, federal, state or municipal
legal restriction or limitation or compliance therewith, failure or delay of
transportation (including railway car and barge shortages), new or amended Legal
Requirements, contract disputes, failure of plants or facilities, failure of
equipment (including emergency outages of equipment or facilities or to make
repairs to avoid breakdowns thereof or damage thereto), failures of suppliers,
shortage of raw materials (including coal of the type required to produce coke),
supplies, equipment, fuel, power, or other operational necessities, interruption
or curtailment of power supply, or any other circumstance of a similar or
different nature beyond the reasonable control of the Party affected thereby
(“Force Majeure”) shall not be deemed to be a breach of this Agreement.
     6.2 Emergency. The failure or delay of the Company to perform any
obligation under this Agreement solely by reason of an Emergency shall not be
deemed to be a breach of this Agreement.
     6.3 Accommodation During a Force Majeure or Emergency. During the
occurrence of a Force Majeure or an Emergency, WPSC may engage a third party to
provide coke that the Company is unable to provide. Notwithstanding anything
herein to the contrary, in the case of a Force Majeure or an Emergency, the
Parties shall take immediate and diligent actions to prevent or minimize such
threatened damage, injury or loss or to counteract or otherwise mitigate the
effects of such Force Majeure or Emergency. In the event of a Force Majeure or
an Emergency, each Party shall notify the other of the Force Majeure or
Emergency as soon as practicable following the occurrence thereof, which notice
shall include details with respect to any action being taken in response
thereto.

8



--------------------------------------------------------------------------------



 



ARTICLE VII
Audit Review
     7.1 Audits. WPSC or its designee shall have the right to carry out audit
tasks of a financial nature to verify any and all amounts paid or payable by
WPSC to the Company. The Company shall make available, at the Coke Facilities,
to WPSC or its designee, and WPSC or its designee shall have the right to
review, all contracts, books, records, and other documents relating to all costs
paid or incurred by the Company that comprise the Transfer Price. WPSC or its
designee shall also have the right to conduct a physical inventory audit. The
cost of any audit shall be borne by WPSC.
     7.2 Frequency of Audits. Audits, as identified in Section 7.1, shall not be
requested by WPSC more frequently than once every year and no claim may be
brought as to any invoice more than eighteen (18) months after the date that the
invoice is rendered pursuant to Article II.
     7.3 Scheduling Audits. The scheduling and length of any audit review shall
be kept to a minimum so as to ensure as little disturbance as possible. The
audit review shall commence not later than four (4) weeks after the Company’s
receipt of the audit notification from WPSC.
ARTICLE VIII
Termination; Survival
     8.1 Term. The term of this Agreement (the “Term”) shall commence on May 1,
2005 and continue for the useful lives of the Coke Batteries, unless earlier
terminated under the unique circumstances identified in Section 8.2.
     8.2 Termination. This Agreement may only be terminated as follows:
          a. the dissolution of the Company, as provided in the LLC Agreement;
or
          b. by election of a Party if the other Party is in breach of this
Agreement and does not cure such breach within sixty (60) days (but within
fifteen (15) calendar days for a breach involving the payment for coke) of
receiving written notice of such breach.
Any termination of this Agreement shall not relieve either the Company or WPSC
from any liability for breach under this Agreement that may exist prior to or as
a result of the termination of this Agreement. Unless any non-breaching party
would otherwise be materially prejudiced, the termination rights provided in
clause (b) shall be suspended if any Party in good faith challenges the
allegation of breach giving rise to the notice of termination due to such breach
and delivers a notice of dispute thereof under Section 10.11 within thirty
(30) days after receiving notice of termination. Such suspension shall remain in
effect only so long as the parties are actively pursuing their remedies in
respect of such alleged breach under Section 10.11. Such suspension shall
terminate if the parties are no longer pursuing their remedies in respect of
such alleged breach under Section 10.11, or if such alleged breach is determined
not to be a breach under Section 10.11.
     8.3 Survival. The following Articles and Sections of this Agreement shall
survive any termination of this Agreement: Article V (Representative; Limitation
of Liability), Article

9



--------------------------------------------------------------------------------



 



VII (Audit Review), Article VIII (Termination; Survival), Section 10.1
(Governing Law), Section 10.3 (Due Notice), Section 10.10 (Confidentiality) and
Section 10.11 (Dispute Resolution). Notwithstanding the termination of this
Agreement, the other provisions of this Agreement shall be deemed to survive,
and the Parties shall continue to perform their obligations under this
Agreement, for so long as reasonably necessary for the Parties to fulfill any
outstanding obligations created prior to the termination in reasonable reliance
on this Agreement and to otherwise facilitate a smooth end to the relationship
created hereunder.
ARTICLE IX
Definitions
     9.1 Definitions. In addition to other terms defined elsewhere in this
Agreement, the following words have the following meanings in this Agreement:
     “Affiliate” means, when used with reference to a specified person, any
person who directly or indirectly, through one or more intermediaries, owns or
is owned by or is under common ownership with the specified person, where such
ownership means holding more than fifty percent (50%) of any class of equity
securities of the specified person.
     “Agreement” means this Coke Supply Agreement, as it may be amended from
time to time.
     “Bundled Interests” has the meaning set forth in the LLC Agreement.
     “Coke Batteries” has the meaning set forth in the LLC Agreement.
     “Coke Facilities” has the meaning set forth in the LLC Agreement.
     “Company” has the meaning set forth in the Recitals.
     “Consequential Damages” has the meaning set forth in Section 5.2.
     “Due Notice” has the meaning set forth in Section 10.3.
     “Emergency” means (a) any situation that is likely to impose an immediate
threat of injury to any individual or material damage or material economic loss
to all or any part of the Coke Facilities, or (b) any unexpected material
interruption in the production of coke.
     “Force Majeure” has the meaning set forth in Section 6.1.
     “Legal Requirement” means any applicable international, multinational,
national, foreign, federal, state, municipal, local (or other political
subdivision) or administrative law, constitution, statute, code, ordinance,
rule, regulation, requirement, standard, policy or guidance having the force of
law, treaty, judgment or order of any kind or nature whatsoever including any
judgment or principle of common law.
     “LLC Agreement” has the meaning set forth in the Recitals.

10



--------------------------------------------------------------------------------



 



     “Management Agreement” means that certain Management Agreement between the
Company and WPSC of even date herewith.
     “Manager” has the meaning set forth in the LLC Agreement.
     “Market Price” has the meaning set forth in Section 2.3.
     “Membership Interests” has the meaning set forth in the LLC Agreement.
     “Non-Voting Capital Stock Interests” has the meaning set forth in the LLC
Agreement.
     “Nut Coke” means coke otherwise meeting the quality specifications in
Schedule A and of a size equal to or greater than 3/8 inch and less than 3/4
inch.
     “Operating Agreement” means that certain Operating Agreement between the
Company and WPSC of even date herewith.
     “Party” means WPSC or the Company, individually, and “Parties” means WPSC
and the Company, collectively.
     “person” means and includes a natural person, a corporation, an
association, a partnership, a limited liability company, a trust, a joint
venture, an unincorporated organization, a business, a governmental body or any
other legal entity.
     “Representative” has the meaning set forth in Section 5.1.
     “SCL” has the meaning set forth in the Recitals.
     “SCL Coke Supply Agreement” means that certain Coke Supply Agreement
between SCL and the Company of even date herewith.
     “Term” has the meaning set forth in Section 8.1.
     “ton” means two thousand (2,000) pounds.
     “Transfer Price” has the meaning set forth in Section 2.1(a).
     “WPSC” has the meaning set forth in the Recitals.
     “WPSC/SCL Coke Supply Agreement” has the meaning set forth in the Recitals.
     9.2 Construction. As used in this Agreement, unless a clear contrary
intention applies: (a) references to “Article” or “Section” are to an article or
section of this Agreement, and references to “hereunder,” “hereof,” “hereto,”
and words of similar import are references to this Agreement as a whole and not
to any particular Article, Section or other provision hereof; (b) references to
the singular number include the plural number, and vice versa, and reference to
any gender includes each other gender; (c) all “Exhibits” and “Schedules”
referred to in this Agreement are to Exhibits and Schedules attached to this
Agreement and are incorporated into this Agreement by reference and made a part
of this Agreement; (d) “include”, “includes” and

11



--------------------------------------------------------------------------------



 



“including” are deemed to be followed by “without limitation” whether or not
they are in fact followed by such words or words of like import; (e) with
respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”; (f) the headings of the various
articles, sections and other subdivisions of this Agreement are for convenience
of reference only and shall not modify, define or limit any of the terms or
provisions of this Agreement; and (g) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and shall
include all addenda, exhibits and schedules thereto.
ARTICLE X
General
     10.1 Governing Law. This Agreement will be governed by the laws of the
State of Delaware, U.S.A., without regard to conflicts of laws principles.
     10.2 Nature of Relationship; Agency. Each Party is and for all purposes
shall be deemed to be an independent contractor with respect to the performance
of its obligations and duties under this Agreement. Nothing in this Agreement
shall constitute or create a joint venture, partnership, agency or any other
similar arrangement between the Parties whatsoever. Neither Party shall have the
authority to assume or create obligations on behalf of the other Party, and
neither Party shall take any action that has the effect of creating the
appearance of its having such authority. This Agreement shall not be deemed to
constitute either Party to be the agent of the other Party.
     10.3 Due Notice. Any notice for any purpose required to be given to a Party
under this Agreement shall be given by Due Notice. “Due Notice” means delivery
of written notice by overnight delivery to the Corporate Secretary of WPSC and
to the President of the Company. Changes to specified officers shall be by Due
Notice. Notice will be effective after actual delivery of such notice by
overnight delivery. Notice shall be accompanied by facsimile, email and
telephone (which shall not themselves constitute notice). Due Notice shall be
sent to the following addresses:
If to the Company, addressed to:
c/o Wheeling-Pittsburgh Steel Corporation
1134 Market Street
Wheeling, West Virginia 26003
Attention: Corporate Secretary
Facsimile No.: (304) 234-2555

12



--------------------------------------------------------------------------------



 



With a required copy (which shall not constitute Due Notice):
Clark Hill PLC
500 Woodward Avenue
Suite 3500
Detroit, Michigan 48226-3435
Attention: Blair B. Hysni, Esq.
Facsimile No.: (313) 965-8252
If to WPSC, addressed to:
Wheeling-Pittsburgh Steel Corporation
1134 Market Street
Wheeling, West Virginia 26003
Attention: Corporate Secretary
Facsimile No.: (304) 234-2555
With a required copy to (which shall not constitute Due Notice):
Kirkpatrick & Lockhart Nicholson Graham LLP
535 Smithfield Street
Pittsburgh, Pennsylvania 15222-2312
Attention: David L. Forney, Esq.
Facsimile No.: (412) 355-6501
Due Notice shall also be sent to any additional representative requested by a
Party in writing from time to time, but failure to give notice to such
additional representatives shall not be a failure of Due Notice.
     10.4 Headings. The various headings used in this Agreement are for
convenience only and are not to be used in interpreting the text of the Articles
and Sections in which they appear or to which they relate.
     10.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
     10.6 No Third Party Rights. SCL is an intended third party beneficiary to
Sections 1.1, 1.2, 1.3, 1.4 and 8.3 of this Agreement and the Parties desire to
grant SCL a legal or equitable right, remedy or claim under or with respect to
those provisions of this Agreement. Except as provided above, nothing expressed
or referred to in this Agreement will be construed to give any person other than
the Parties any legal or equitable right, remedy or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
Parties and their successors and assigns.
     10.7 Assignment; Successors. WPSC acknowledges that its rights, duties and
obligations under this Agreement are part of the Bundled Interests and are
subject to the transfer

13



--------------------------------------------------------------------------------



 



restrictions contained in the LLC Agreement. WPSC further acknowledges that, as
part of the Bundled Interests, it may assign its rights, duties and obligations
under this Agreement only if such assignment is not prohibited by the terms of
the LLC Agreement. The Company may not assign or delegate (by operation of law
or otherwise) this Agreement or any of its rights, duties or obligations under
this Agreement without the prior written consent of WPSC, which consent shall
not be unreasonably withheld; provided, however, it shall not be unreasonable
for WPSC to withhold its consent to the extent that any transfer would require
WPSC to seek redress under this Agreement in a country other than the United
States. This Agreement shall be binding upon, and shall inure to the benefit of,
the Parties hereto and their respective successors and permitted assigns.
     10.8 Entire Agreement; Amendment. Subject to Section 10.13 below, this
Agreement (including the Schedules hereto, which are made a part of this
Agreement by this reference) constitutes the entire agreement of the Parties
with respect to the subject matter hereof, and this Agreement supersedes all
prior and contemporaneous agreements, whether oral or written. This Agreement
may be amended only by a writing signed by an authorized representative of each
of WPSC and SCL (in the case of the Company). A course of conduct between the
Parties shall not constitute an amendment or waiver of any provision of this
Agreement.
     10.9 Severability. If any provision of this Agreement not essential to
accomplishing its purposes is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
     10.10 Confidentiality. The Parties shall be bound by the confidentiality
provisions set forth in the LLC Agreement as if such provisions were fully set
forth herein.
     10.11 Dispute Resolution. The Parties shall resolve all disputes under this
Agreement through mediation and arbitration pursuant to procedures substantially
identical to those set forth in Article XIII of the LLC Agreement.
     10.12 Consideration. The Parties acknowledge the mutual receipt and
sufficiency of valuable consideration for the formation of the legally binding
contract represented by this Agreement. That consideration includes all of the
representations, warranties, covenants and obligations contained in this
Agreement. The recitals to this Agreement are hereby incorporated into this
Agreement by this reference and made a part hereof.
     10.13 The LLC Agreement Controls Conflicts. Except as otherwise expressly
provided herein, any conflict between any provision in the LLC Agreement and
this Agreement shall be presumed to be resolved in favor of the LLC Agreement,
subject to resolution of such conflict on its merits based on the reasonably
likely intentions of the Parties. This Agreement is an independent agreement
between the Parties and is separate and distinct from the LLC Agreement.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties
have caused this Agreement to be executed by their duly authorized
representatives on the date set forth below.

                     
 
                    WHEELING-PITTSBURGH       MOUNTAIN STATE CARBON, LLC STEEL
CORPORATION                
 
                   
By:
  /s/ James E. Muldoon       By:   /s/ James E. Muldoon    
 
                   
Name:  
  James E. Muldoon       Name:     James E. Muldoon    
Title:
  Vice President, Business Development       Title:   President and Secretary  
 
Date:
  9/29/05       Date:   9/29/05    

15



--------------------------------------------------------------------------------



 



SCHEDULE A
Amount of Coke to be Sold

      Time Period   Amount
May 1, 2005 — December 31, 2005
  All coke tons produced
January 1, 2006 — December 31, 2006
  600,000 tons

 



--------------------------------------------------------------------------------



 



COKE SUPPLY AGREEMENT
Dated as of September 29, 2005
between
SNA CARBON, LLC
and
MOUNTAIN STATE CARBON, LLC

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   Article I PURCHASES AND SALES OF COKE     1  
 
           
1.1
  Purchases and Sales in Calendar Year 2006     1  
1.2
  Purchases and Sales After December 31, 2006     2  
1.3
  Notice of Coke Sales to Non-Affiliates     2  
1.4
  Turn-Down     2  
1.5
  Quality of Coke     3  
1.6
  Absolute Obligation     3  
1.7
  No Use Restriction     3  
1.8
  Coke Breeze     3  
1.9
  Nut Coke     3  
 
            Article II TRANSFER PRICE; MARKET PRICE; PAYMENT     3  
 
           
2.1
  Transfer Price     3  
2.2
  Breach or Termination of the WPSC Coke Supply Agreement     4  
2.3
  Market Price     4  
2.4
  Invoices     5  
2.5
  Terms of Payment     5  
2.6
  Currency     5  
2.7
  Taxes     5  
2.8
  Failure to Pay     5  
 
            Article III DELIVERY; TITLE     5  
 
           
3.1
  Delivery     5  
3.2
  Point of Delivery; Acceptance     6  
3.3
  Weights     6  
3.4
  Title and Risk of Loss     6  
3.5
  Provisions Applicable to Delivery     6  
 
            Article IV REPRESENTATIONS AND WARRANTIES     6  
 
           
4.1
  Joint     6  
4.2
  Company’s Representation     7  
 
            Article V REPRESENTATIVE; LIMITATION OF LIABILITY     7  
 
           
5.1
  Nomination of Representative     7  
5.2
  LIMITATION OF LIABILITY     7  
 
            Article VI FORCE MAJEURE; EMERGENCY     7  
 
           
6.1
  Force Majeure     7  
6.2
  Emergency     8  

-i-



--------------------------------------------------------------------------------



 



             
6.3
  Accommodation During a Force Majeure or Emergency     8  
 
            Article VII AUDIT REVIEW     8  
 
           
7.1
  Audits     8  
7.2
  Frequency of Audits     8  
7.3
  Scheduling Audits     8  
 
            Article VIII TERMINATION; SURVIVAL     9  
 
           
8.1
  Term     9  
8.2
  Termination     9  
8.3
  Survival     9  
 
            Article IX DEFINITIONS     9  
 
           
9.1
  Definitions     9  
9.2
  Construction     11  
 
            Article X GENERAL     11  
 
           
10.1
  Governing Law     11  
10.2
  Nature of Relationship; Agency     12  
10.3
  Due Notice     12  
10.4
  Headings     13  
10.5
  Counterparts     13  
10.6
  No Third Party Rights     13  
10.7
  Assignment; Successors     13  
10.8
  Entire Agreement; Amendment     13  
10.9
  Severability     13  
10.10
  Confidentiality     14  
10.11
  Dispute Resolution     14  
10.12
  Consideration     14  
10.13
  The LLC Agreement Controls Conflicts     14  

[Schedules have been omitted and will be furnished upon request.]


 



--------------------------------------------------------------------------------



 



COKE SUPPLY AGREEMENT
     This is a Coke Supply Agreement dated and effective as of September 29,
2005, by and between SNA CARBON, LLC, a Delaware limited liability company
(“SCL”), and MOUNTAIN STATE CARBON, LLC, a Delaware limited liability company
(the “Company”).
     SCL and WHEELING-PITTSBURGH STEEL CORPORATION, a Delaware corporation
(“WPSC”), have formed the Company to own and refurbish WPSC’s coke batteries and
manufacture and sell the coke produced by those batteries for their respective
benefit. In connection with the formation, WPSC is contributing some cash and
its Coke Facilities to the Company, while SCL is contributing cash. Pursuant to
the terms of the Company’s Amended and Restated Limited Liability Company
Agreement dated the date hereof, as it may be amended from time to time (the
“LLC Agreement”), each of WPSC and SCL has also committed to contribute
additional cash to the Company for the purposes of operating and maintaining the
Coke Facilities and refurbishing the coke batteries.
     The Company desires to enter into a coke supply agreement with each of WPSC
and SCL to ensure that it has a steady stream of revenue to support its
operations. As such, the Company has agreed to sell coke to SCL, and SCL has
agreed to purchase coke from the Company, on the terms and subject to the
conditions set forth in this Agreement, all as contemplated by the LLC
Agreement.
     This is the SCL Coke Supply Agreement to which the LLC Agreement makes
reference. WPSC is simultaneously entering into a similar coke supply agreement
(with different delivery obligations) with the Company, a copy of which is
available to SCL as an attachment to the LLC Agreement.
     Certain capitalized terms used in this Agreement are defined in Article IX
below. Such defined terms are integral to this Agreement.
     SCL and the Company hereby agree as set forth in this Agreement.
Purchases and Sales of Coke
     Purchases and Sales in Calendar Year 2006.
     Purchase and Sale Obligations. For the period between January 1, 2006 to
December 31, 2006, the Company shall sell to SCL, and SCL shall purchase and
take delivery from the Company of 355,000 tons of coke at the Transfer Price.
The Company shall use its commercially reasonable efforts to produce such coke
at the Coke Batteries. Notwithstanding the foregoing, if the Company does not
produce 955,000 tons of coke, then the quantity of coke that the Company shall
sell to SCL under this Section 1.1(a) shall be reduced by an amount equal to 50%
of the Company’s total coke production shortfall for such period, allocated
weekly on the basis of production levels. The rights and obligations of the
parties hereto to purchase and sell

 



--------------------------------------------------------------------------------



 



coke under this clause (a) may be reduced or increased, as the case may be, in
accordance with Section 3.10(i) of the LLC Agreement, which provision shall take
priority over this clause (a).
     Excess Coke Production. If and to the extent that SCL purchases 355,000
tons of coke for the calendar year 2006, SCL shall have the right, but not the
obligation, to purchase any coke produced by the Company in excess of 955,000
tons in such year at the higher of (i) Market Price less 5% and (ii) the
Transfer Price. If SCL does not exercise such right with respect to all or any
portion of such excess coke, SCL acknowledges that WPSC may exercise such option
pursuant to the terms of the WPSC Coke Supply Agreement.
     Guaranty of Coke Supply from WPSC. SCL has a separate coke supply agreement
with WPSC, pursuant to which WPSC will provide coke to SCL from May 1, 2005 to
December 31, 2005. If WPSC fails to deliver coke to SCL under such agreement due
to the fault of WPSC under the terms of such agreement, the Company will deliver
such coke to SCL from the coke that the Company would have otherwise delivered
to WPSC under the WPSC Coke Supply Agreement. If ample quantities are available
for shipment on a timely basis, this clause (c) shall be SCL’s sole remedy for
such failure to deliver. SCL will pay the Company for such coke at the Transfer
Price.
     Purchases and Sales After December 31, 2006. Except as provided in
Section 1.3, at all times after December 31, 2006, and prior to the expiration
of the Term, the Company shall sell to SCL, and SCL shall purchase and take
delivery from the Company of, that percentage of the coke produced at the Coke
Batteries that is equal to 50% of the Company’s total production of coke,
allocated on a weekly basis. The rights and obligations of the parties hereto to
purchase and sell coke under this Section may be reduced or increased, as the
case may be, in accordance with Section 3.10(i) of the LLC Agreement, which
provision shall take priority over this section.
     Notice of Coke Sales to Non-Affiliates. If, after December 31, 2006, SCL
desires to sell to non-Affiliate third parties coke that it has purchased from
the Company, SCL shall inform WPSC of its intent to do so.
     Turn-Down. If SCL’s steel-making Affiliate in Dearborn, Michigan is not
producing an adequate amount of steel to consume all of the coke to be provided
by the Company under this Agreement, SCL shall have the right, upon providing
prior written notice to the Company, to instruct the Company to turn-down
production of coke at the Coke Facilities. The Company shall cooperate in
turning down production in an orderly manner consistent with and to the extent
that it can safely comply with existing environmental regulations and contract
commitments and giving appropriate consideration to the impact on coke quality
and the life of the Coke Batteries. SCL shall promptly reimburse WPSC for any
increase in its Transfer Price under the WPSC Coke Supply Agreement resulting
from any turn-down requested by SCL. A turn-down initiated by SCL shall have no
effect on the Company’s obligations to deliver coke to WPSC under the WPSC Coke
Supply Agreement. Notwithstanding the foregoing, at WPSC’s election, the Company
shall continue to operate above the turn down level at the direction of WPSC and
sell such excess coke to WPSC at the same price that SCL would have paid for
such coke.

 



--------------------------------------------------------------------------------



 



     Quality of Coke. The coke delivered to SCL shall meet the quality
specifications set forth on Schedule A measured on a daily average basis
(subject to the additional covenant contained in Schedule A); provided, however,
if SCL chooses to accept any coke delivered to SCL pursuant to this Agreement
that does not meet such specifications, then such acceptance shall be deemed to
be a waiver by SCL of any remedies that SCL may have hereunder with respect to
the failure of such coke to meet such specifications. Rejection shall be SCL’s
sole remedy if the coke tendered hereunder does not meet the specifications set
forth on Schedule A. The costs and expenses associated with the rejection of
coke under this Section 1.5, including loading and unloading costs, shall be
borne by the Company.
     Absolute Obligation. Except as set forth in Sections 1.4 and 1.5, prior to
the expiration of the Term, the obligation of SCL to accept coke tendered for
delivery by the Company and to pay for such coke (whether or not SCL shall
actually take delivery of such coke) at the prices and on the other terms set
forth herein and to make the other payments specified herein is absolute and
unconditional without regard to (a) the validity, regularity or enforceability
of this Agreement or the LLC Agreement, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) that may at any time be
available to or be asserted by SCL against the Company in connection with this
Agreement or (c) any other circumstance whatsoever that constitutes, or might be
construed to constitute, an equitable or legal discharge of SCL from its
obligations under this Agreement. Except as provided in Section 8.2 of this
Agreement, SCL hereby waives, to the extent permitted by applicable law, any and
all rights that it may now have or which at any time hereafter may be conferred
on it, by statute or otherwise, to terminate, cancel or rescind this Agreement.
     No Use Restriction. SCL may consume, sell, transfer or otherwise dispose of
the coke purchased pursuant to this Agreement without restriction.
     Coke Breeze. Notwithstanding anything to the contrary contained in this
Agreement, the Company shall not have any obligation to sell to SCL, and SCL
shall not have any obligation to purchase from the Company, coke breeze.
     Nut Coke. During the Term, SCL shall have the obligation to purchase from
the Company that amount of Nut Coke that is proportionate to total Nut Coke
production as SCL’s purchases of coke hereunder are to total coke production
during the same period, at the Transfer Price.
Transfer Price; Market Price; Payment
     Transfer Price.
     Transfer Price Inclusions. Except as otherwise provided in this Agreement,
during such time as SCL holds at least a 50% Non-Voting Capital Stock Interest,
the purchase price to be paid by SCL to the Company for the coke purchased
hereunder shall be the Transfer Price. Except as otherwise provided in this
Agreement, during such time as SCL holds less than a 50% Non-Voting Capital
Stock Interest, the purchase price for that amount of coke purchased hereunder
that is proportionate to two times SCL’s Non-Voting Capital Stock Interest shall
be at

 



--------------------------------------------------------------------------------



 



the Transfer Price and the purchase price for the remainder of coke purchased
hereunder shall be at the higher of (i) Market Price less 5% and (ii) the
Transfer Price. The Transfer Price paid by SCL hereunder together with the
Transfer Price paid by WPSC under the WPSC Coke Supply Agreement for all coke
supplied under both such Coke Supply Agreements is intended to cover the
Company’s total costs and expenses of managing, operating and maintaining the
Coke Facilities. As such, “Transfer Price” means (a) all of the Company’s
operating and administrative costs and expenses, including depreciation and
amortization, but excluding the capital and expense components of refurbishment
expenditures, plus (b) 5%, minus (c) all revenues received by the Company from
the sale of coke, coal tars, coke breeze, Nut Coke and chemicals to third
parties and all revenues received from WPSC for coke oven gasses and steam,
allocated per ton among the Company’s production of coke on a weekly basis.
Without limiting the foregoing, the Transfer Price shall include all of the
Company’s: (i) raw materials cost (including coal and other supplies);
(ii) manufacturing costs; (iii) overhead; (iv) insurance; (v) governmental
impositions; (vi) hourly and salaried labor costs; (vii) charges to be paid by
the Company under the Management Agreement and Operating Agreement; (viii) costs
and expenses incurred by the Company identified in the retained responsibility
provisions contemplated by Schedule B to each of the Management Agreement and
the Operating Agreement; and (ix) costs relating to loading any coke,
immediately after it is produced, into rail cars provided by SCL.
     Transfer Price Exclusions. Notwithstanding the foregoing, the Transfer
Price shall not include, and SCL shall be solely responsible for, all costs and
expenses (including any deterioration to the coke) relating to barge loading,
stocking, de-stocking, screening or loading coke, except for costs described in
Section 2.1(a)(ix). The Transfer Price also shall not include any costs, fees,
disbursements or other expenditures relating to environmental conditions
existing prior to the date of this Agreement. The costs, fees, disbursements or
other expenditures relating to such corrective actions shall be subject to the
terms of the LLC Agreement.
     Breach or Termination of the WPSC Coke Supply Agreement. SCL’s Transfer
Price shall not increase as a result of a breach or the termination of the WPSC
Coke Supply Agreement (where such breach or termination is due to default by
WPSC or the Managers elected by WPSC). As such, if the WPSC Coke Supply
Agreement is breached or terminated prior to the termination of this Agreement
(where such breach or termination is due to default by WPSC or the Managers
elected by WPSC), SCL’s Transfer Price shall not increase, and the Transfer
Price shall be calculated as if the WPSC Coke Supply Agreement were in effect as
if WPSC and the Company were complying with the terms thereof. If, and to the
extent that WPSC does not purchase the amount of coke required to be purchased
by it under the WPSC Coke Supply Agreement, then SCL shall have the right, but
not the obligation, to purchase any or all of such coke from the Company at the
same price that WPSC would have paid for such coke.
     Market Price. “Market Price” means (a) an arm’s length offer for sale of
coke of similar quantity, quality and availability by reference to third party
transactions (taking into account any material and relevant factors), or (b) if
a price under clause (a) is not available, then the average purchase price paid
by SCL’s Affiliate in Dearborn, Michigan to non-affiliated third parties for
coke of similar quantity, quality and availability for the ninety (90) day
period prior to the date of sale (excluding prices paid by SCL to the Company).
The prices calculated in clause (b) above shall include all transportation costs
to SCL’s Affiliate receiving yard in Dearborn,

 



--------------------------------------------------------------------------------



 



Michigan), export licenses, duties, taxes, and loading and unloading costs.
There shall be deducted from prices calculated in clause (b) above any costs
that would be incurred to transport coke from the Coke Facilities to SCL’s rail
receiving yard in Dearborn, Michigan.
     Invoices. The Company shall render an invoice to SCL each week by the third
working day of such week in relation to the coke delivered to SCL during the
previous week.
     Terms of Payment. Terms of payment shall be net cash within fifteen
(15) days from the date of the Company’s invoice.
     Currency. All payments due hereunder shall be invoiced and paid in
immediately available U.S. dollars.
     Taxes. Any tax (including any applicable value added tax) or other
governmental charge, or increase thereof, upon the production, sale and/or
shipment of the coke sold under this Agreement (other than taxes based upon the
Company’s net income), whether by national, foreign, federal, state or municipal
authorities, imposed, or becoming effective, on or after the date of this
Agreement, shall be the sole responsibility of SCL.
     Failure to Pay. The Company shall have the right, but not the obligation,
to cease delivering coke to SCL if SCL fails to pay the amounts due under this
Article and does not cure such failure within fifteen (15) calendar days after
receiving written notice of such failure. Such right may be exercised by the
Company only by delivery to SCL of a writing that expressly contains the
exercise of such right by specific reference to this Section. The remedy of the
Company set forth in this Section shall be exercised solely by a Manager elected
by WPSC at least three days prior to cessation of delivery. When the default is
cured, then deliveries shall resume. SCL shall nevertheless be responsible for
and shall pay to the Company the Transfer Price for any coke that is
manufactured by the Company, tendered to SCL under this Agreement and not
accepted by SCL for any reason other than non-conformance with Section 1.5
hereof. Subject to Section 2.2 of the WPSC Coke Supply Agreement, in an effort
to mitigate damages, the Company shall use commercially reasonable efforts to
sell to third parties any excess coke resulting as a consequence of the
Company’s election to ship a reduced amount of coke to SCL.
Delivery; Title
     Delivery. Subject to the provisions of this Agreement and the LLC
Agreement, the coke sold and purchased under this Agreement shall be delivered
in approximately equal weekly increments to the extent that such is commercially
practicable and does not adversely affect either the Company or WPSC. Except as
otherwise provided in this Agreement or the LLC Agreement, including changes in
expected production and certain changes in the ownership of the Membership
Interests of the Company, to the extent that the Company produces 955,000 tons
of coke in 2006, the Company shall deliver to SCL approximately 37.17% of the
coke produced at the Company in 2006 in accordance with Schedule B attached
hereto. The Company shall use commercially reasonable efforts to cooperate with
SCL in determining whether a more equal weekly distribution of coke deliveries
can be accommodated, so long as such does not adversely affect either the
Company or WPSC. SCL shall be responsible for arranging transportation of

 



--------------------------------------------------------------------------------



 



coke from the Coke Facilities to SCL’s facility. If SCL does not make
transportation arrangements, the Company shall make transportation arrangements
for SCL’s account.
     Point of Delivery; Acceptance. The coke sold and purchased under this
Agreement shall be delivered by the Company to SCL free on board pushed into
railroad cars provided by SCL at tracks to be identified in the Company’s Coke
Facilities. The Company may pull such railroad cars to the Ohio River rail
bridge at the Company’s facility. WPSC will pull the railroad cars across the
bridge at no charge from the West Virginia side of the bridge on the Ohio River
to an interconnection point for the Wheeling & Lake Erie Railway on the Ohio
side of the river, when necessary. SCL shall provide reasonable notice to WPSC
regarding where the coke will be shipped (from Follansbee or from the Ohio River
rail bridge). WPSC will also pull the railroad cars back to the West Virginia
side of the bridge, when necessary. SCL shall be deemed to have accepted all
coke that is contained in railcars accepted by its third party carrier(s).
     Weights. The coke sold and purchased under this Agreement shall be weighed
by the Company’s certified track scales. These weights shall govern and shall be
used by the Company in invoicing the coke delivered hereunder. Such scales shall
be properly inspected and certified at intervals of not more than six
(6) months.
     Title and Risk of Loss. Title and all risk of loss, damage or destruction
with respect to the coke sold and purchased under this Agreement shall pass to
and be assumed by SCL when delivery of such coke has occurred in accordance with
Section 3.2 of this Agreement.
     Provisions Applicable to Delivery. The Company shall cooperate with and
provide assistance to SCL when necessary or appropriate and the Parties shall
communicate with each other regularly as necessary to schedule and expedite
shipment. The Company shall load all rail cars in accordance with all Legal
Requirements and any reasonable requirements of the carrier designated by SCL.
Representations and Warranties
     Joint. Each Party represents and warrants to the other Party that:
     Authority. It is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization. It has the
power and authority to enter into this Agreement and perform its obligations
hereunder.
     Authorization; Enforceability. This Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms. It has duly
and validly authorized this Agreement.
     No Violations. The execution and delivery by it of this Agreement shall
not, directly or indirectly (with or without notice or the lapse of time or
both): (i) contravene, conflict with, or result in a violation of any provision
of its governing documents or the resolutions adopted by its board or directors
or board of managers; (ii) contravene, conflict with, result in a breach of,
constitute a default or an event of default under, give any person the right to
consent, approve, terminate or revoke (including the right to consent, approve,
terminate or revoke upon a change

 



--------------------------------------------------------------------------------



 



of control or deemed assignment), or give to any person the right to cause any
of the foregoing with respect to, any material agreement or instrument to which
it is a party or by which any of its assets may be bound; or (iii) violate in
any material respect, or give any person the right to obtain any material relief
or exercise any material remedy under, any Legal Requirement to which it is
subject, or by which its assets may be bound or affected, or give any person the
right to challenge any of the transactions contemplated by this Agreement. No
person is required to make, give or obtain any approvals or consents in
connection with the execution, delivery or performance by it of this Agreement,
except for those obtained.
     Company’s Representation. The Company represents and warrants to SCL that
the coke delivered under this agreement will be of the quality identified in
Section 1.5.
EXCEPT FOR THE COMPANY’S OBLIGATIONS UNDER THIS SECTION 4.2, THESE ARE THE ONLY
REPRESENTATIONS OR WARRANTIES THAT THE COMPANY MAKES AND ALL OTHER EXPRESS OR
IMPLIED WARRANTIES, UNDER STATUTE OR ARISING OTHERWISE IN LAW FROM A COURSE OF
DEALING OR USAGE OF TRADE, INCLUDING WITHOUT LIMITATION, ANY OTHER WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR USE OR WARRANTY
AGAINST INFRINGEMENT, ARE DISCLAIMED BY THE COMPANY.
Representative; Limitation of Liability
     Nomination of Representative. Each Party shall nominate a representative to
act as the individual representing such Party in respect of the matters covered
by this Agreement (each a “Representative”). A Party may at any time and from
time to time substitute its Representative by written notice to the other Party.
     LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY OR THEIR RESPECTIVE
EMPLOYEES, AGENTS, OFFICERS, DIRECTORS OR AFFILIATES BE LIABLE TO THE OTHER
PARTY FOR ANY CONSEQUENTIAL DAMAGES OF ANY TYPE IN CONNECTION WITH THIS
AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, EXCEPT FOR THOSE CONSEQUENTIAL DAMAGES OF PERSONS WHO ARE NOT
AFFILIATES OF WPSC, THE COMPANY OR SCL, ARISING OUT OF CLAIMS AGAINST THE
COMPANY OR SCL BY SUCH PERSONS. “CONSEQUENTIAL DAMAGES” MEANS INDIRECT, SPECIAL,
INCIDENTAL, EXEMPLARY, CONSEQUENTIAL (INCLUDING WITHOUT LIMITATION LOSS OF
FUTURE PROFITS, REVENUE OR INCOME, BUSINESS INTERRUPTION, AND LOSS OF BUSINESS
REPUTATION OR OPPORTUNITY), AND PUNITIVE DAMAGES.
Force Majeure; Emergency
     Force Majeure. The failure or delay of the Company to perform any
obligation under this Agreement solely by reason of acts of God, nature or the
public enemy, terrorism, nuclear

 



--------------------------------------------------------------------------------



 



disaster, accidents, explosions, fire, flood, river freeze-ups, failure or
availability of river locks, drought, perils of the sea, strikes, lockouts,
labor disputes, riots, sabotage, embargo, war (whether or not declared and
whether or not the United States is a participant), civil insurrection, acts of
violence, acts of government, federal, state or municipal legal restriction or
limitation or compliance therewith, failure or delay of transportation
(including railway car and barge shortages), new or amended Legal Requirements,
contract disputes, failure of plants or facilities, failure of equipment
(including emergency outages of equipment or facilities or to make repairs to
avoid breakdowns thereof or damage thereto), failures of suppliers, shortage of
raw materials (including coal of the type required to produce coke), supplies,
equipment, fuel, power, or other operational necessities, interruption or
curtailment of power supply, or any other circumstance of a similar or different
nature beyond the reasonable control of the Party affected thereby (“Force
Majeure”) shall not be deemed to be a breach of this Agreement.
     Emergency. The failure or delay of the Company to perform any obligation
under this Agreement solely by reason of an Emergency shall not be deemed to be
a breach of this Agreement.
     Accommodation During a Force Majeure or Emergency. During the occurrence of
a Force Majeure or an Emergency, SCL may engage a third party to provide coke
that the Company is unable to provide. Notwithstanding anything herein to the
contrary, in the case of a Force Majeure or an Emergency, the Parties shall take
immediate and diligent actions to prevent or minimize such threatened damage,
injury or loss or to counteract or otherwise mitigate the effects of such Force
Majeure or Emergency. In the event of a Force Majeure or an Emergency, each
Party shall notify the other of the Force Majeure or Emergency as soon as
practicable following the occurrence thereof, which notice shall include details
with respect to any action being taken in response thereto.
Audit Review
     Audits. SCL or its designee shall have the right to carry out audit tasks
of a financial nature to verify any and all amounts paid or payable by SCL to
the Company. The Company shall make available, at the Coke Facilities, to SCL or
its designee, and SCL or its designee shall have the right to review, all
contracts, books, records, and other documents relating to all costs paid or
incurred by the Company that comprise the Transfer Price. SCL or its designee
shall also have the right to conduct a physical inventory audit. The cost of any
audit shall be borne by SCL.
     Frequency of Audits. Audits, as identified in Section 7.1, shall not be
requested by SCL more frequently than once every year and no claim may be
brought as to any invoice more than eighteen (18) months after the date that the
invoice is rendered pursuant to Article II.
     Scheduling Audits. The scheduling and length of any audit review shall be
kept to a minimum so as to ensure as little disturbance as possible. The audit
review shall commence not later than four (4) weeks after the Company’s receipt
of the audit notification from SCL.

 



--------------------------------------------------------------------------------



 



Termination; Survival
     Term. The term of this Agreement (the “Term”) shall commence on January 1,
2006 and continue for the useful lives of the Coke Batteries, unless earlier
terminated under the unique circumstances identified in Section 8.2.
     Termination. This Agreement may only be terminated as follows:
     the dissolution of the Company, as provided in the LLC Agreement; or
     by election of a Party if the other Party is in breach of this Agreement
and does not cure such breach within sixty (60) days (but within fifteen
(15) calendar days for a breach involving the payment for coke) of receiving
written notice of such breach;
Any termination of this Agreement shall not relieve either the Company or SCL
from any liability for breach under this Agreement that may exist prior to or as
a result of the termination of this Agreement. Unless any non-breaching party
would otherwise be materially prejudiced, the termination rights provided in
clause (b) shall be suspended if any Party in good faith challenges the
allegation of breach giving rise to the notice of termination due to such breach
and delivers a notice of dispute thereof under Section 10.11 within thirty
(30) days after receiving notice of termination. Such suspension shall remain in
effect only so long as the parties are actively pursuing their remedies in
respect of such alleged breach under Section 10.11. Such suspension shall
terminate if the parties are no longer pursuing their remedies in respect of
such alleged breach under Section 10.11, or if such alleged breach is determined
not to be a breach under Section 10.11.
     Survival. The following Articles and Sections of this Agreement shall
survive any termination of this Agreement: Article V (Representative; Limitation
of Liability), Article VII (Audit Review), Article VIII (Termination; Survival),
Section 10.1 (Governing Law), Section 10.3 (Due Notice), Section 10.10
(Confidentiality) and Section 10.11 (Dispute Resolution). Notwithstanding the
termination of this Agreement, the other provisions of this Agreement shall be
deemed to survive, and the Parties shall continue to perform their obligations
under this Agreement, for so long as reasonably necessary for the Parties to
fulfill any outstanding obligations created prior to the termination in
reasonable reliance on this Agreement and to otherwise facilitate a smooth end
to the relationship created hereunder.
Definitions
     Definitions. In addition to other terms defined elsewhere in this
Agreement, the following words have the following meanings in this Agreement:
     “Affiliate” means, when used with reference to a specified person, any
person who directly or indirectly, through one or more intermediaries, owns or
is owned by or is under common ownership with the specified person, where such
ownership means holding more than fifty percent (50%) of any class of equity
securities of the specified person.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Coke Supply Agreement, as it may be amended from
time to time.
     “Bundled Interests” has the meaning set forth in the LLC Agreement.
     “Coke Batteries” has the meaning set forth in the LLC Agreement.
     “Coke Facilities” has the meaning set forth in the LLC Agreement.
     “Company” has the meaning set forth in the Recitals.
     “Consequential Damages” has the meaning set forth in Section 5.2.
     “Contribution Agreement” has the meaning set forth in the LLC Agreement.
     “Due Notice” has the meaning set forth in Section 10.3.
     “Emergency” means (a) any situation that is likely to impose an immediate
threat of injury to any individual or material damage or material economic loss
to all or any part of the Coke Facilities, or (b) any unexpected material
interruption in the production of coke.
     “Force Majeure” has the meaning set forth in Section 6.1.
     “Legal Requirement” means any applicable international, multinational,
national, foreign, federal, state, municipal, local (or other political
subdivision) or administrative law, constitution, statute, code, ordinance,
rule, regulation, requirement, standard, policy or guidance having the force of
law, treaty, judgment or order of any kind or nature whatsoever including any
judgment or principle of common law.
     “LLC Agreement” has the meaning set forth in the Recitals.
     “Management Agreement” means that certain Management Agreement between the
Company and WPSC of even date herewith.
     “Manager” has the meaning set forth in the LLC Agreement.
     “Market Price” has the meaning set forth in Section 2.3.
     “Membership Interests” has the meaning set forth in the LLC Agreement.
     “Non-Voting Capital Stock Interests” has the meaning set forth in the LLC
Agreement.
     “Nut Coke” means coke otherwise meeting the quality specifications in
Schedule A and of a size equal to or greater than 3/8 inch and less than 3/4
inch.
     “Operating Agreement” means that certain Operating Agreement between the
Company and WPSC of even date herewith.

 



--------------------------------------------------------------------------------



 



     “Party” means SCL or the Company, individually, and “Parties” means SCL and
the Company, collectively.
     “person” means and includes a natural person, a corporation, an
association, a partnership, a limited liability company, a trust, a joint
venture, an unincorporated organization, a business, a governmental body or any
other legal entity.
     “Representative” has the meaning set forth in Section 5.1.
     “SCL” has the meaning set forth in the Recitals.
     “SNA” means Severstal North America, Inc., a Delaware corporation.
     “Term” has the meaning set forth in Section 8.1.
     “ton” means two thousand (2,000) pounds.
     “Transfer Price” has the meaning set forth in Section 2.1.
     “WPSC” has the meaning set forth in the Recitals.
     “WPSC Coke Supply Agreement” means that certain Coke Supply Agreement
between WPSC and the Company of even date herewith.
     Construction. As used in this Agreement, unless a clear contrary intention
applies: (a) references to “Article” or “Section” are to an article or section
of this Agreement, and references to “hereunder,” “hereof,” “hereto,” and words
of similar import are references to this Agreement as a whole and not to any
particular Article, Section or other provision hereof; (b) references to the
singular number include the plural number, and vice versa, and reference to any
gender includes each other gender; (c) all “Exhibits” and “Schedules” referred
to in this Agreement are to Exhibits and Schedules attached to this Agreement
and are incorporated into this Agreement by reference and made a part of this
Agreement; (d) “include”, “includes” and “including” are deemed to be followed
by “without limitation” whether or not they are in fact followed by such words
or words of like import; (e) with respect to the determination of any period of
time, “from” means “from and including” and “to” means “to but excluding”;
(f) the headings of the various articles, sections and other subdivisions of
this Agreement are for convenience of reference only and shall not modify,
define or limit any of the terms or provisions of this Agreement; and
(g) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and shall include all addenda, exhibits and
schedules thereto.
General
     Governing Law. This Agreement will be governed by the laws of the State of
Delaware, U.S.A., without regard to conflicts of laws principles.

 



--------------------------------------------------------------------------------



 



     Nature of Relationship; Agency. Each Party is and for all purposes shall be
deemed to be an independent contractor with respect to the performance of its
obligations and duties under this Agreement. Nothing in this Agreement shall
constitute or create a joint venture, partnership, agency or any other similar
arrangement between the Parties whatsoever. Neither Party shall have the
authority to assume or create obligations on behalf of the other Party, and
neither Party shall take any action that has the effect of creating the
appearance of its having such authority. This Agreement shall not be deemed to
constitute either Party to be the agent of the other Party.
     Due Notice. Any notice for any purpose required to be given to a Party
under this Agreement shall be given by Due Notice. “Due Notice” means delivery
of written notice by overnight delivery to the Corporate Secretary of SCL and to
the President of the Company. Changes to specified officers shall be by Due
Notice. Notice will be effective after actual delivery of such notice by
overnight delivery. Notice shall be accompanied by facsimile, email and
telephone (which shall not themselves constitute notice). Due Notice shall be
sent to the following addresses:
If to the Company, addressed to:
c/o Wheeling-Pittsburgh Steel Corporation
1134 Market Street
Wheeling, West Virginia 26003
Attention: Corporate Secretary
Facsimile No. (304) 234-2555:
With a required copy (which shall not constitute Due Notice):
Kirkpatrick & Lockhart Nicholson Graham LLP
535 Smithfield Street
Pittsburgh, Pennsylvania 15222-2312
Attention: David L. Forney, Esq.
Facsimile No.: (412) 355-6501
If to SCL, addressed to:
SNA Carbon, LLC
3001 Miller Road
P.O. Box 1699
Dearborn, Michigan 48121
Attention: Corporate Secretary
Facsimile No.: (313) 845-0199
With a required copy (which shall not constitute Due Notice):
Clark Hill PLC
500 Woodward Avenue
Suite 3500
Detroit, Michigan 48226-3435

 



--------------------------------------------------------------------------------



 



Attention: Blair B. Hysni, Esq.
Facsimile No.: (313) 965-8252
Due Notice shall also be sent to any additional representative requested by a
Party in writing from time to time, but failure to give notice to such
additional representatives shall not be a failure of Due Notice.
     Headings. The various headings used in this Agreement are for convenience
only and are not to be used in interpreting the text of the Articles and
Sections in which they appear or to which they relate.
     Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
     No Third Party Rights. WPSC is an intended third party beneficiary to
Sections 1.1, 1.2, 1.3, 1.4 and 8.3 of this Agreement and the Parties desire to
grant WPSC a legal or equitable right, remedy or claim under or with respect to
those provisions of this Agreement. Except as provided above, nothing expressed
or referred to in this Agreement will be construed to give any person other than
the Parties any legal or equitable right, remedy or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
Parties and their successors and assigns.
     Assignment; Successors. SCL acknowledges that its rights, duties and
obligations under this Agreement are part of the Bundled Interests and are
subject to the transfer restrictions contained in the LLC Agreement. SCL further
acknowledges that, as part of the Bundled Interests, it may assign its rights,
duties and obligations under this Agreement only if such assignment is not
prohibited by the terms of the LLC Agreement. The Company may not assign or
delegate (by operation of law or otherwise) this Agreement or any of its rights,
duties or obligations under this Agreement without the prior written consent of
SCL, which consent shall not be unreasonably withheld; provided, however, it
shall not be unreasonable for SCL to withhold its consent to the extent that any
transfer would require SCL to seek redress under this Agreement in a country
other than the United States. This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties hereto and their respective successors and
permitted assigns.
     Entire Agreement; Amendment. Subject to Section 10.13 below, this Agreement
(including the Schedules hereto, which are made a part of this Agreement by this
reference) constitutes the entire agreement of the Parties with respect to the
subject matter hereof, and this Agreement supersedes all prior and
contemporaneous agreements, whether oral or written. This Agreement may be
amended only by a writing signed by an authorized representative of each of SCL
and WPSC (in the case of the Company). A course of conduct between the Parties
shall not constitute an amendment or waiver of any provision of this Agreement.
     Severability. If any provision of this Agreement not essential to
accomplishing its purposes is held invalid or unenforceable by any court of
competent jurisdiction, the other

 



--------------------------------------------------------------------------------



 



provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
     Confidentiality. The Parties shall be bound by the confidentiality
provisions set forth in the LLC Agreement as if such provisions were fully set
forth herein.
     Dispute Resolution. The Parties shall resolve all disputes under this
Agreement through mediation and arbitration pursuant to procedures substantially
identical to those set forth in Article XIII of the LLC Agreement.
     Consideration. The Parties acknowledge the mutual receipt and sufficiency
of valuable consideration for the formation of the legally binding contract
represented by this Agreement. That consideration includes all of the
representations, warranties, covenants and obligations contained in this
Agreement. The recitals to this Agreement are hereby incorporated into this
Agreement by this reference and made a part hereof.
     The LLC Agreement Controls Conflicts. Except as otherwise expressly
provided herein, any conflict between any provision in the LLC Agreement and
this Agreement shall be presumed to be resolved in favor of the LLC Agreement,
subject to resolution of such conflict on its merits based on the reasonably
likely intentions of the Parties. This Agreement is an independent agreement
between the Parties and is separate and distinct from the LLC Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties
have caused this Agreement to be executed by their duly authorized
representatives on the date set forth below.

                     
 
                    SNA CARBON, LLC   MOUNTAIN STATE CARBON, LLC
 
                   
By:
  William E. Hornberger       By:   /s/ James E. Muldoon    
 
                   
Name:  
  William E. Hornberger       Name:     James E. Muldoon    
Title:
  Executive Vice President       Title:   President and Secretary    
Date:
  9/29/05       Date:   9/29/05    

 